UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7006


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER WILLIAM ODEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:11-cr-00056-GMG-RWT-1)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher William Oden, Appellant Pro Se. Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia;
Erin   K.   Reisenweber,   Assistant  United   States   Attorney,
Martinsburg, West Virginia; Stephen Donald Warner, Assistant
United States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher    William      Oden       appeals     the    district     court’s

orders   denying     his    motions    for    a   sentence      reduction     and    for

reconsideration.           We   have   reviewed     the      record   and    find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.             United States v. Oden, No. 3:11-cr-

00056-GMG-RWT-1 (N.D.W. Va., Mar. 30, 2015; May 26, 2015).                            We

deny   Oden’s   motion      for   resentencing.         We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                          2